                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES ERIC SCHOFIELD,                                        :
                                                             :
                                     Plaintiff,              :             CIVIL ACTION NO. 17-5737
                                                             :
         v.                                                  :
                                                             :
ANDREW M. SAUL, Commissioner of                              :
Social Security Administration, 1                            :
                                                             :
                                     Defendant.              :

                                                       ORDER

         AND NOW, this 20th day of February, 2020, after considering the complaint (Doc. No.

5), the answer (Doc. No. 11), the administrative record (Doc. No. 9), the plaintiff’s brief in

support of her request for review (Doc. No. 15), the defendant’s response to the request for

review (Doc. No. 17), and the report and recommendation filed by United States Magistrate

Judge Elizabeth T. Hey (Doc. No. 21); and no party having filed objections to the report and

recommendation; and the time for filing objections having passed; accordingly, it is hereby

ORDERED as follows:

         1.       The clerk of court shall REMOVE this matter from civil suspense and RETURN

it to the court’s active docket;

         2.       The report and recommendation (Doc. No. 21) is APPROVED and ADOPTED; 2



1
  Andrew M. Saul was sworn in as the Commissioner of the Social Security Administration on June 17, 2019, for a
six-year term that expires on January 19, 2025. See https://www.ssa.gov/agency/commissioner/html (last visited July
19, 2019). Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the court has substituted Commissioner
Saul as the defendant in this action.
2
  Since neither party filed objections to Magistrate Judge Hey’s report and recommendation, the court need not
review the report before adopting it. Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). Nonetheless, “the
better practice is for the district judge to afford some level of review to dispositive legal issues raised by the report.”
Id. As such, the court will review the report for plain error. See Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa.
1998) (“In the absence of a timely objection, . . . this Court will review [the magistrate judge’s] Report and
Recommendation for clear error.” (internal quotation marks omitted)). The court may “accept, reject, or modify, in
        3.      The plaintiff’s request for review is GRANTED insofar as he requests that the

court vacate the decision of the Commissioner and remand for further proceedings;

        4.      The final decision of the Commissioner is VACATED, and this matter is

REMANDED to the Commissioner, pursuant to sentence four of 42 U.S.C. § 405(g), for further

proceedings consistent with the report and recommendation; and

        5.      The clerk of court is DIRECTED to mark this matter as CLOSED.


                                                           BY THE COURT:



                                                           /s/ Edward G. Smith
                                                           EDWARD G. SMITH, J.




whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). The
court has reviewed Magistrate Judge Hey’s report for plain error and has found none.

                                                      2
